 Case 18-13296-mdc Doc 74-3 Filed 07/01/20 Entered 07/01/20 14:55:44                        Desc
                Exhibit A Supplemental Declaration Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

In Re:                                              Chapter 13

         SAFIQUL ISLAM                              Case No. 18-13296-mdc
                                Debtor


                    SUPPLEMENTAL DECLARATION IN SUPPORT OF
                    MOTION FOR RELIEF FROM AUTOMATIC STAY

         I,Nayib Marruffo Nido declare under penalty of perjury as follows:
            ______________,

         1.                       Bankruptcy Case Manager of NEWREZ LLC D/B/A SHELLPOINT
                I am employed as _________________

MORTGAGE SERVICING and am authorized to sign this supplemental declaration on behalf of

NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING ("Movant"). This

supplemental declaration is provided in support of the Motion for Relief from Stay (the

"Motion") filed contemporaneously herewith.

         2.     As part of my responsibilities for Movant, I have personal knowledge of and am

familiar with the types of records maintained by Movant in connection with the loan that is the

subject of the Motion (the “Loan”) and the procedures for creating those types of records. I have

access to and have reviewed the books, records and files of Movant that pertain to the Loan and

extensions of credit given to Debtor concerning the property securing such Loan.

         3.     The information in this declaration is taken from Movant’s business records

regarding the Loan. The records are: (a) made at or near the time of the occurrence of the matters

recorded by persons with personal knowledge of the information in the business record, or from

information transmitted by persons with personal knowledge; (b) kept in the course of Movant’s

regularly conducted business activities; and (c) it is the regular practice of Movant to make such

records.
    Case 18-13296-mdc Doc 74-3 Filed 07/01/20 Entered 07/01/20 14:55:44                                        Desc
                   Exhibit A Supplemental Declaration Page 2 of 3



         4.       The Debtor, SAFIQUL ISLAM, has executed and delivered or is otherwise

obligated with respect to that certain promissory note referenced in the Motion (the

“Note”). Pursuant to that certain Security Instrument referenced in the Motion (the “Mortgage”),

all obligations of the Debtor under and with respect to the Note and the Mortgage are secured by

the property referenced in the Motion.

         5.       As of June 26, 2020, there are one or more defaults in paying Debtor’s post-

petition amounts due with respect to the Note.

         6.       As of June 26, 2020, the unpaid principal balance of the Note is $76,714.35.

         7.       The following chart sets forth those post-petition payments, due pursuant to the

terms of the Note, that have been missed by the Debtor as of June 26, 2020:

                  From              To               Missed           Missed            Monthly         Total
    Number                                           Principal        Escrow (if        Payment         Amounts
    of                                               and              applicable)       Amount          Delinquent
    Payments                                         Interest
          3       04/01/2020        06/01/2020        $350.99           $372.56             $723.55        $2,170.65

Less post-petition partial payments (suspense balance):                  ($257.06)

                                                                                                  Total: $1,913.59

         8.       As of June 26, 2020, the total post-petition arrearage/delinquency is $1,913.59,

consisting of (i) the foregoing total of missed post-petition payments in the amount of $1,913.59,

plus (ii) the following post-petition fees1:

     Description                                          Amount
                            n/a                                                   $0.00


1
  The total of missed post-petition payments for this escrow loan include any missed escrow payments. Such missed
escrow payments include amounts assessed for taxes and insurance and any previously assessed escrow shortage
amount (if applicable). To avoid duplication, post-petition advances (if any) made for insurance, real estate taxes, or
similar charges are not listed separately to the extent such advances would have been paid from the missed escrow
payments. As part of the next annual RESPA analysis, movant will determine whether the escrow payment assessed
to the debtor(including the missed escrow payments) result in a projected escrow shortage or overage. All rights are
hereby reserved to assert or request any escrow amounts in accordance with RESPA and the total post-petition
arrearage/delinquency is qualified accordingly.
 Case 18-13296-mdc Doc 74-3 Filed 07/01/20 Entered 07/01/20 14:55:44                     Desc
                Exhibit A Supplemental Declaration Page 3 of 3




__________________________


       9.      Attached hereto as Exhibit “A” is a post-petition payment history.

       Pursuant to 28 U.S.C. §1746, I hereby declare under penalty of perjury under the laws of

the United States of America that the foregoing is true and correct.

                                             NEWREZ LLC D/B/A SHELLPOINT
                                             MORTGAGE SERVICING

                                             _________________________________
                                                            Nayib / M / Marruffo Nido
                                             Printed name: ______________________

                                             Title: Bankruptcy Case Manager I
                                                    _____________________________

                                                   06/30/2020
                                             Date: _____________________________
